Exhibit 17.1 INTERNATIONAL RESTAURANT & HOSPITALITY CONSULTANT GROUP Highly focused, results-oriented foodservice consulting firm Worldwide Advisors to the Hospitality Industry December 22, 2010 Mr. John Dent CEO Monkey Rock Group, Inc. P.O. Box 1030 Sturgis, SD 57785 Dear Mr. John Dent (CEO) This letter confirms that I, Ken Hoffman, (Board Member) hereby resignsuch position with Monkey RockInc (“Company”) effective the 22nd day of December 2010. My resignation is the result of a breach of the board member agreement from stated company regarding section 3.1 of the Board Member Agreement. The Company failed to pay compensation as directed by signed Board Member Agreement. Sincerely, Ken Hoffman /s/ Ken Hoffman Ken Hoffman Board Member /s/ Ronald Cohen Ronald Cohen Witness cc: files cc: Buseinss affairs Phone 407-385-7656
